Citation Nr: 1308667	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  94-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an earlier effective date than February 15, 1993, for a 40 percent rating for low back strain.

2.  Entitlement to a disability rating greater than 40 percent for low back strain.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to April 1973.

This case has a long and complicated procedural history.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim for a disability rating greater than 20 percent for low back strain.  The Veteran disagreed with this decision in July 1994, seeking a disability rating greater than 40 percent for his service-connected low back strain ("increased rating claim").  He perfected a timely appeal in November 1994.  A Board hearing was held in December 1996 before a Veterans Law Judge (VLJ) who subsequently retired from the Board and a copy of the hearing transcript has been added to the record.  The Veteran was provided with an opportunity for another hearing before a different VLJ but he declined.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.704 (2012).

In January 1997, March 2005, and in June 2006, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives as the Board requested that the RO/AMC obtain the Veteran's VA and private treatment records (and there are voluminous treatment records associated with the claims file) and schedule the Veteran for updated VA examination (and the Veteran was seen on multiple occasions for updated VA examinations).  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an August 2001 rating decision, the RO assigned a 40 percent rating effective October 25, 1993, for the Veteran's service-connected low back strain.  The Veteran disagreed with this decision in September 2001, seeking an effective date earlier than October 23, 1993, for a 40 percent rating for his service-connected low back strain ("earlier effective date claim").  He perfected a timely appeal on his earlier effective date claim in August 2002.

In June 2006, the Board denied, in pertinent part, the Veteran's earlier effective date claim and remanded his increased rating claim to the RO/AMC for additional development.  The Veteran then appealed the Board's June 2006 decision denying his earlier effective date claim to the United States Court of Appeals for Veterans Claims (Court) and, in November 2008 , the Court vacated and remanded the Board's denial of the Veteran's earlier effective date claim.

In November 2009, the Board denied both of the Veteran's currently appealed claims.  The Veteran, through his attorney, filed a motion to vacate the Board's November 2009 decision in January 2010.  

In August 2010, the Board vacated only that part of the November 2009 Board decision which had denied the Veteran's increased rating claim.  The Board also granted the Veteran's earlier effective date claim, assigning an effective date of February 15, 1993, for a 40 percent rating for service-connected low back strain.  The Veteran then appealed the Board's August 2010 decision to the Court.  

In a September 2010 rating decision, the RO implemented the Board's August 2010 decision assigning a 40 percent rating effective February 15, 1993, for the Veteran's service-connected low back strain.  Thus, this issue is as stated on the title page of this decision.

In an April 2012 memorandum decision, the Court vacated and remanded both the Board's November 2009 decision denying the Veteran's increased rating claim and the Board's August 2010 decision assigning an earlier effective date of February 15, 1993, for a 40 percent rating for service-connected low back strain.  The Court noted at the outset of its April 2012 memorandum decision that, although the Veteran had filed his Notice of Appeal more than 120 days after the Board's November 2009 decision had been issued, it had jurisdiction over that decision by virtue of the Veteran's timely motion to vacate that decision (which was filed at the Board in January 2010) and by virtue of the Board's August 2010 decision granting the motion to vacate and vacating that part of the Board's November 2009 decision that denied the Veteran's increased rating claim.  See Majied v. Shinseki, No. 10-2870 (Vet. App. Apr. 20, 2012), slip. op. at pp. 1, footnote 1.

In December 2012 correspondence sent to the Board, the Veteran, through his attorney, submitted voluminous additional evidence and argument in support of his currently appealed claims.  The Veteran's attorney requested that this appeal be remanded to the AOJ (in this case, the RO) for review of the newly submitted evidence and argument.

(The Board finally notes parenthetically that, although prior Board decisions referred to the Veteran's former legal name as "RONALD D. HODNETT," a review of the claims file shows that his former legal name actually was "RONALD C. HODNETT."  The Board apologizes to the Veteran for this typographical error.)

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended strenuously that he is entitled to a disability rating greater than 40 percent for his service-connected low back strain and to an effective date earlier than February 15, 1993 for a 40 percent rating for his service-connected low back strain.  As noted in the Introduction, in December 2012, the Veteran's attorney submitted voluminous additional evidence and argument directly to the Board in support of both of these claims and requested remand to the AOJ (in this case, the RO) for review of the newly submitted evidence and argument in the first instance.  See generally 38 C.F.R. §§ 19.37(b), 20.1304(c) (2012).

With respect to the Veteran's earlier effective date claim, the Court noted in its April 2012 memorandum decision that the Board had erred in not discussing whether the Veteran's 1976 and 1978 VA examinations "could constitute informal claims under 38 C.F.R. § 3.157 as required by the Court's 2008 remand."  See Majied v. Shinseki, No. 10-2870 (Vet. App. Apr. 20, 2012), slip. op. at pp. 2; see also Majied v. Peake, No. 06-2660 (Vet. App. Nov. 26, 2008), slip op. at pp. 4 (discussing possibility of inferred earlier effective date claim based on July 1982 correspondence and August 1993 letter from Veteran).  Because the Board is bound by the Court's April 2012 memorandum decision, on remand, the RO should consider the cited documents (VA examinations in 1976 and 1978 and correspondence in July 1982 and August 1993) in adjudicating the Veteran's earlier effective date claim.

With respect to the Veteran's increased rating claim, he essentially contends that his service-connected low back strain is more disabling than currently evaluated.  The Court found in its April 2012 memorandum decision that the Board had erred in relying on the Veteran's VA examination in January 2009 when it denied his increased rating claim in November 2009.  The Court specifically found that the January 2009 VA examination contained inconsistent findings concerning the severity of the Veteran's service-connected low back strain.  See Majied v. Shinseki, No. 10-2870 (Vet. App. Apr. 20, 2012), slip. op. at pp. 4-5.  The Court concluded that, "on remand, the Board should consider whether to return the [January 2009 VA] examination for clarification or whether a new examination is warranted."  Id., at pp. 5.  

The Board notes in this regard that it is bound by the Court's determination in April 2012 that the January 2009 VA examination was not adequate for VA adjudication purposes.  See also 38 C.F.R. § 4.2 (2012).  The Board also notes that, given the Veteran's contentions concerning the alleged worsening of his service-connected low back strain, and given the length of time which has elapsed since his most recent VA examination in January 2009, a remand for a new examination (or to obtain a copy of the examination requested in February 2012, as discussed below) is the appropriate remedy in this appeal.

Having reviewed the Veteran's voluminous claims file, the Board observes that there may be additional relevant VA records (in this case, a VA examination report for the Veteran's thoracolumbar spine dated subsequent to January 2009) that are outstanding and not yet associated with this claims file.  A review of a VA examination request initiated by the RO on February 27, 2012, indicates that there was a pending request for a VA Disability Benefits Questionnaire (DBQ) back (thoracolumbar spine) examination.  A copy of this VA DBQ back (thoracolumbar spine) examination report is not in the Veteran's voluminous claims file.  Nor is a copy of this VA DBQ back (thoracolumbar spine) examination report located in the Veteran's Virtual VA claims file.  Thus, the Board concludes that it is not clear whether this VA DBQ back (thoracolumbar spine) examination has occurred, whether the Veteran failed to report for this examination, or whether this examination subsequently was cancelled by the RO/AMC.  It appears that the Veteran's claims file was received by the Board in May 2012.  The Board also observes that the Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the RO/AMC should conduct a one-time search for the Veteran's VA DBQ back (thoracolumbar spine) examination requested on February 27, 2012, and, if this examination report is located, it must be associated with the claims file.  If, after conducting a one-time search, the RO/AMC determines that the Veteran's VA DBQ back (thoracolumbar spine) examination requested on February 27, 2012, has not occurred, then the Veteran should be scheduled for appropriate examination to determine the current nature and etiology of his service-connected low back strain.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a one-time search of the RO/AMC's files for a copy of the VA DBQ back (thoracolumbar spine) examination requested on February 27, 2012.  Document any attempts to obtain this examination report.  If this examination report is located, then associate it with the claims file.  If this examination report cannot be located, then note this fact in the claims file.

2.  If, and only if, a copy of the VA DBQ back (thoracolumbar spine) examination requested on February 27, 2012,cannot be located following a one-time search, then schedule the Veteran for appropriate in-person examination to determine the current nature and severity of his service-connected low back strain.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner should report all relevant findings, to include ranges of motion and other indicia of functional impairment.  The examiner also should state whether the Veteran's service-connected low back strain results in unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  The examiner finally is asked to state whether the Veteran's service-connected low back strain results in any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication, to include the evidence and argument forwarded to the Board in December 2012, and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

